Matter of Cyril v New York City Dept. of Hous. Preserv. & Dev. (2016 NY Slip Op 05091)





Matter of Cyril v New York City Dept. of Hous. Preserv. & Dev.


2016 NY Slip Op 05091


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Friedman, J.P., Andrias, Saxe, Richter, Kahn, JJ.


1601 101364/13

[*1]In re Okolie Cyril, Petitioner,
vNew York City Department of Housing Preservation and Development, et al., Respondents.


Okolie Cyril, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Jonathan Popolow of counsel), for New York City Department of Housing Preservation and Development, respondent.

Determination of respondent New York City Department of Housing Preservation and Development, dated June 5, 2013, which, after a hearing, issued a certificate of eviction upon a finding that the Mitchell-Lama apartment leased to petitioner was not his primary residence, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Joan B. Lobis, J.], entered April 23, 2014), dismissed, without costs.
The determination that petitioner failed to maintain the apartment as his primary residence, in violation of the rules applicable to Mitchell-Lama apartments (see 28 RCNY 3-02[n][4]), is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]), including evidence that he used an address other than the apartment's address for voting registration purposes, in unrelated court proceedings, and on his tax returns and W2 forms (see 28 RCNY 3-02[n][4][i], [ii]; Matter of Ayvazayan v City of N.Y. Dept. of Hous. Preserv. & Dev., 129 AD3d 494 [1st Dept 2015]; Matter of Santiago v East Midtown Plaza Hous. Co., Inc., 59 AD3d 174 [1st Dept 2009]).
We have considered petitioner's remaining contentions, including his argument that the record is incomplete, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK